DECISION.
Appellant Curtis Beasley pleaded no contest to one count of cocaine possession in violation of R.C. 2925.11(A), a fifth-degree felony.  The trial court accepted his plea and sentenced him to one year in prison, the maximum term for the offense.  Beasley appeals his sentence, asserting in his sole assignment of error that the imposition of the maximum term was unsupported by law. Specifically, he argues that the trial court erroneously relied upon his failure to appear for his initial sentencing hearing.
We note initially that Beasley is entitled to appeal as of right under R.C. 2953.08(A)(1), because he was given the maximum sentence.  If he had been given less, his ability to appeal as of right, under the circumstances of this case, would have been limited by R.C. 2953.08(A)(2).1  Contrary to the view expressed in the concurring opinion, R.C. 2953.08(A)(1) through (5) state five differing, and independent, grounds for appeal. The limitation found in R.C. 2953.08(A)(2) only applies to the right of appeal based on that division — as it plainly states — *Page 696 
and does not affect the right of appeal under any of the other divisions of R.C. 2953.08(A).
We thus limit our discussion to the issue of the maximum sentence.  2929.19(B)(2)(d) requires the sentencing court to state its reasons for imposing the maximum term if the sentence is for one offense.  R.C. 2929.14(C) allows for the maximum term if the sentencing court finds that the offender has committed one of the worst forms of the offense, poses the greatest likelihood of recidivism, or is a certain statutorily defined major drug offender or repeat violent offender.
Here, the trial court found that Beasley posed the greatest likelihood of recidivism.  The court first determined that Beasley had previously served a prison term.2  It then considered the R.C. 2929.12 factors and included, under the recidivism factors, that, in addition to Beasley's prior convictions and unsuccessful probation, he had failed to appear at his initial sentencing date.  Obviously, the trial court considered Beasley's failure to appear as an "other relevant factor" relating to the likelihood of recidivism.  It then made the finding that Beasley was not amenable to community-control sanctions and that prison was consistent with the purposes of felony sentencing.  Next, the trial court determined that because Beasley posed the greatest risk of recidivism, it would impose the maximum sentence.  In its colloquy with Beasley, the trial court pointed out that, in addition to his failure to appear on the initial sentencing date, he had been convicted before, he had been unsuccessful at probation, and he had previously been in prison.
Beasley's reliance on State v. Stone3 is misplaced. The trial court in State v. Stone did not use a sentencing worksheet.  The trial court's verbalizations at a hearing on a motion to reconsider the sentence that it had imposed demonstrated that it had used the defendant's failure to appear at sentencing as the major justification for imposing consecutive sentences under R.C.2929.14(E)(4).  But R.C. 2929.14(E)(4), by enumerating specific findings that must be made by the trial court, limits what the trial court may consider in imposing consecutive sentences, and failure to appear is not among those factors.
In contrast, the trial court in this case completed a sentencing worksheet.  On the worksheet, the trial court clearly indicated at which point in its analysis that it considered Beasley's failure to appear by a handwritten notationKas one of three factors indicating that Beasley was likely to commit future crimes under R.C. 2929.12(D).  The worksheet clearly demonstrates that Beasley's failure to *Page 697 
appear at his initial sentencing hearing was not used specifically to impose the maximum term.
Because the trial court clearly demonstrated on the record that it had followed the sentencing statutes and did not inappropriately use Beasley's failure to appear at his initial sentencing hearing to enhance his sentence, we conclude that the trial court correctly imposed the maximum sentence.  Therefore, we overrule Beasley's assignment and affirm the trial court's judgment.
Sundermann, J., concurs.
Gorman, P.J., concurs separately.
1 See State v. McNeel (May 22, 1998), Hamilton No. C-960980, unreported.
2 See R.C. 2929.13(B)(1)(g).
3 State v. Stone  (Feb. 26, 1999), Hamilton App. No. C-980382, unreported.